United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1265
Issued: January 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 8, 2018 appellant filed a timely appeal from a January 23, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of his left upper extremity, entitling him to a schedule award.
FACTUAL HISTORY
On August 31, 2016 appellant, then a 61-year-old housekeeping aid, filed a traumatic
injury claim (Form CA-1) alleging that, on August 25, 2016, he injured his left shoulder while in
1

5 U.S.C. § 8101 et seq.

the performance of duty when he pulled a box that was stuck in a trash chute. He stopped work
that day. Appellant returned to full-time light-duty work on August 26, 2016. OWCP accepted
that appellant sustained a left shoulder sprain causally related to the accepted August 25, 2016
injury.
In a report dated September 15, 2016, Dr. Gregory A. Merrell, Board-certified in
orthopedic surgery and hand surgery, diagnosed possible left proximal biceps tendon and left
supraspinatus tendon tears. He ordered a magnetic resonance imaging (MRI) scan of the left
shoulder which was performed on September 30, 2016. It demonstrated supraspinatus and
subscapularis tendinopathy, moderate chronic acromioclavicular joint arthropathy, and
glenohumeral arthritis with posteroinferior labral fraying and adhesive capsulitis.
In a report dated December 29, 2016, Dr. Merrell opined that appellant had attained
maximum medical improvement (MMI). He referred appellant to Joanne McDowell, a physical
therapist, who performed a functional capacity evaluation (FCE) on February 3, 2017. Appellant
demonstrated that he could perform work at a medium physical demand level. The physical
therapist opined that utilizing the diagnosis-based impairment (DBI) method, according to Figure
15-2 of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides),2 appellant had a class of diagnosis (CDX) of 1 for the
diagnosis of impingement syndrome with residual functional loss, a grade modifier for functional
history (GMFH) of 2, a grade modifier for physical examination (GMPE) of 1, and no applicable
grade modifier for clinical studies (GMCS). Applying the net adjustment formula is (GMFH-CDX)
+ (GMPE-CDX) + (GMCS-CDX), or (2-1) + (1-1), resulted in a net adjustment of one, which raised
the default CDX upward one grade from three to four percent. Ms. McDowell found that appellant
had four percent permanent impairment of the left upper extremity due to impingement syndrome
with moderate symptoms and normal range of motion.
In a report dated October 24, 2017, Dr. Merrell found that appellant had attained MMI. He
concurred with Ms. McDowell’s February 3, 2017 assessment of four percent permanent
impairment of the left shoulder.
On November 22, 2017 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated November 28, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish his schedule award claim. Appellant was advised
of the type of medical evidence needed, including an updated report from his attending physician
including the date of MMI, detailed physical findings, and an impairment rating utilizing the
appropriate portions of the A.M.A., Guides. OWCP afforded him 30 days to submit the necessary
evidence. No additional evidence was received.
By decision dated January 23, 2018, OWCP denied appellant’s claim for a schedule award.
It found that he had not submitted sufficient evidence demonstrating permanent impairment of a
scheduled member or a function of the body warranting a schedule award.

2

A.M.A., Guides (6th ed. 2009).

2

LEGAL PRECEDENT
The schedule award provisions of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
A claimant has the burden of proof under FECA to establish permanent impairment of a
scheduled member or function as a result of his or her employment injury entitling him or her to a
schedule award.7 Before the A.M.A., Guides can be utilized a description of impairment must be
obtained from his physician. In obtaining medical evidence required for a schedule award, the
evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, and decrease in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.8
OWCP’s procedures provide that, if a claimant has not submitted an impairment
evaluation, it should request a detailed report that “includes: history of clinical presentation;
physical findings; functional history; clinical studies or objective tests; analysis of findings, and
the appropriate impairment based on the most significant diagnosis, as well as a discussion of how
the impairment rating was calculated.”9 If the claimant does not provide an impairment evaluation,
“and there is no indication of permanent impairment in the medical evidence of file, the [claims
examiner] may proceed with a formal denial of the award.”10

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
7

See D.H., 58 ECAB 358 (2007); Annette M. Dent, 44 ECAB 403 (1993).

8

A.T., Docket No. 18-0864 (issued October 9, 2018); D.M., Docket No. 11-0775 (issued October 11, 2011);
Peter C. Belkind, 56 ECAB 580 (2005).
9

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.808.6(a).

10

Id. at Chapter 2.808.6(c). See also A.T., supra note 8.

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a permanent
impairment of the left upper extremity entitling him to a schedule award.
OWCP accepted that appellant sustained a sprain of his left shoulder in the performance of
duty. Appellant’s attending physician, Dr. Merrell, found in a report dated October 24, 2017, that
he had reached MMI. Based on an FCE performed on February 3, 2017, Dr. Merrell opined on
October 24, 2017 that appellant had sustained four percent permanent impairment of the left upper
extremity.
OWCP, on November 28, 2017, requested that appellant submit an impairment evaluation
from his physician addressing the extent of any employment-related permanent impairment using
the A.M.A., Guides. Appellant did not, however, submit an updated impairment evaluation with
detailed clinical findings establishing permanent impairment. The FCE performed on February 3,
2017 contained limited physical findings reported by Ms. McDowell, a physical therapist, and
reviewed on October 24, 2017 by Dr. Merrell. However, this report did not provide sufficient
detail describing the precise nature of physical impairment, as observed on physical examination,
due to the accepted left shoulder strain.11 The Board notes that Dr. Merrell did not note a diagnosis
of left shoulder strain, but rather listed a number of diagnoses which were not accepted by OWCP
as causally related to the accepted employment injury.
As the medical evidence of record was insufficient to establish permanent impairment of a
scheduled member or function of the body, appellant has not met his burden of proof.12
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of his left upper extremity, entitling him to a schedule award.

11

A.T., supra note 8.

12

See supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

